DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 1 October 2020.
Claims 1-28 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 May 2022, 15 March 2022, 14 January 2022 (2), 29 December 2021, 20 September 2021 (2), 26 May 2021, 30 November 2020, 5 October 2020 (2) have been considered by the examiner and an initialed copy of the IDSs are hereby attached.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" and “231” have both been used to designate gear controller.  The examiner believes that box labeled 231 should be labeled with routing controller.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 53, “predefined distance form” should be replaced with “predefined distance from”.  
Appropriate correction is required.

Claim Objections
Claims 1, 8, 15, and 22 and are objected to because of the following informalities:  
Claim 1 recites “an yield point” in line 9.  The examiner believes this should be replaced with “a yield”.
Claim 8 recites “using the first state determining a required braking power” in line 4.  The examiner believes this should be replaced with “using the first state to determine a required braking power”.  
Claim 15 recites “an yield point” in line 14.  The examiner believes this should be replaced with “a yield”.
Claim 22 recites “using the first state determining a required braking power” in line 5.  The examiner believes this should be replaced with “using the first state to determine a required braking power”.  
Appropriate correction is required.

Claim Interpretation
The examiner notes that at least claim 1 contains a contingent limitation, for example the limitations “determining whether a plurality of forecasted trajectories for the actor need to be generated and controlling movement of the autonomous vehicle to traverse the conflicted area based on the determination….” does not require that trajectories need to be forecasted.  This is supported by the dependent claims (e.g. dependent claim 4).  On the other hand, the examiner interprets the phrase “in response to determining that the autonomous vehicle has precedence over the actor for traversing the conflicted area” to require that it is positively determined that the autonomous vehicle has precedence over the actor.  
 The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04 (II)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 19, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the vehicle actor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes this should be replaced with “the actor”.
Claim 14 recites the limitation "the expected corridor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the vehicle actor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes this should be replaced with “the actor”.
Claim 28 recites the limitation "the expected corridor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, 15 and 26-28 and /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nanri et al. (US PG Pub. 2020/0111366, hereinafter "Nanri") 
Regarding claim 1, Nanri discloses a method of predicting actions of an actor before entering a conflicted area, the method comprising: 
detecting, using sensor data presence of an actor (see at least Nanri, ¶30, sensors mounted on host vehicle 51 to “detect objects around the host vehicle 51…detects moving objects such as other vehicle” and to determine “behavior”, and  Figure 4, other vehicle 52) in an environment of an autonomous vehicle (see at least Nanri Figure 4, host vehicle 51) while the autonomous vehicle and the actor are approaching the conflicted area (see at least Nanri Figure 4, intersection area 56) ; 
determining whether the autonomous vehicle has precedence over the actor for traversing the conflicted area (see at least Nanri ¶ 18-19 “either the host vehicle 51 or the other vehicle 52 needs to yield the way to the other to let it pass by first. Namely, since the traveling region of the host vehicle 51 and the traveling region of the other vehicle 52 intersect with each other in an intersecting area 56, the host vehicle 51 and the other vehicle 52 cannot simultaneously enter the intersecting area 56, and either the host vehicle 51 or the other vehicle 52 needs to change the timing of entering the intersecting area 56. The host vehicle 51 has priority on this road over the other vehicle 52.)”; 
in response to determining that the autonomous vehicle has precedence over the actor for traversing the conflicted area, assigning a kinematic target to the actor that requires the actor to come to a stop at an yield point before entering the conflicted area (see at least Nanri ¶55 “The second action-probability correction unit 15 additionally predicts a primary course (latter movement) that the other vehicle 52 would take to decelerate or stop in front of the intersecting area 56 and enter the intersecting area 56 after the host vehicle 51 passes through the intersecting area 56, in accordance with the intention of action (latter movement) of yielding the way to the host vehicle 51 when the intersection determination unit 18 determines that the host vehicle 51 and the other vehicle 52 intersect with each other. At the same time, the second action-probability correction unit 15 additionally predicts a primary course (earlier movement) that the other vehicle 52 would take to enter the intersecting area 56 without deceleration in front of the intersecting area 56 in accordance with the intention of action (earlier movement) of passing through the intersecting area 56 prior to the host vehicle 51.); 
determining whether a plurality of forecasted trajectories for the actor need to be generated (see at least Nanri ¶¶ 41-43 which discloses determining if the object is a moving object or a stationary object and further “The action probability prediction unit 12 predicts a probability of action of the other vehicle based on the map. The action probability prediction unit 12 predicts the intention of action that the other vehicle would take next, based on the road structure included in the map information and the information on the lane to which the other vehicle belongs, and calculates a primary course of the other vehicle in accordance with the predicted intention of action based on the road structure. As used herein, the term “probability of action” refers to a superordinate concept including the intention of action and the primary course. The term “primary course” encompasses profiles of positions of the other vehicle at different times and also profiles of velocities of the other vehicle at the respective positions.” See also ¶ ¶56-57 and 64 “the second action-probability correction unit 15 estimates the likelihood ratio with respect to each of the probability of action (latter movement) and the probability of action (earlier movement) in accordance with the determination result of whether the other vehicle 52 is in the autonomous driving mode when the host vehicle 51 and the other vehicle 52 overlap with each other in the intersecting area 56”) 
controlling movement of the autonomous vehicle to traverse the conflicted area based on the determination whether the plurality of forecasted trajectories for the actor need to be generated (see at least ¶ 72 and 75 The host-vehicle route generation unit 21 generates a route of the host vehicle 51 based on the action of the other vehicle 52 detected by the action prediction unit 10.” And “the vehicle control unit 22 drives at least one of a steering actuator, an acceleration pedal actuator, and a brake pedal actuator in accordance with its position calculated by the position-in-map calculation unit 5 so that the host vehicle 51 travels to follow the route generated by the host-vehicle route generation unit 21.” See also ¶60).
Regarding claim 12, Nanri discloses the method of claim 1, further comprising:
identifying an expected corridor of travel for the autonomous vehicle (see at least Nanri Figure 4 , vehicle 51, and ¶32 acquiring map information includes road structure including “absolute position of lanes, and connectional relation and relative positional relationship of lanes” and ¶39 “For example, the position-in-map calculation unit 5 specifies the road on which the host vehicle 51 is traveling, and the traveling lane of the host vehicle 51 on the road.”); 
identifying an expected corridor of travel for the actor (see at least Nanri Figure 4, vehicle 52, ¶32 acquiring map information includes road structure including “absolute position of lanes, and connectional relation and relative positional relationship of lanes” and ¶46 “In particular, in the traveling situation shown in FIG. 4, the action probability prediction unit 12 predicts the intention of action (forward movement) of the other vehicle 52 and the primary course (forward movement) for traveling along the traveling lane. The first action-probability correction unit 13 determines that the primary course (forward movement) of the other vehicle 52 overlaps with the position of the parked vehicle 53 as a stationary object. The first action-probability correction unit 13 then further adds the intention of action of the other vehicle 52 (the primary course 63) for temporarily changing the course toward the right so as to avoid the parked vehicle 53 and keep the traveling direction.”); and 
determining, whether the autonomous vehicle has precedence over the actor for traversing the conflicted area only if the expected corridor of travel for the autonomous vehicle and the expected corridor of travel for the actor intersect in the conflicted area (see at least Nanri ¶ 48 “The intersection determination unit 18 determines whether the traveling region of the host vehicle 51 and the traveling region of the other vehicle 52 intersect with each other. When the respective traveling regions intersect with each other, the intersection determination unit 18 calculates the difference in reaching time (reaching time difference ΔT) between the host vehicle 51 and the other vehicle 52 toward the intersecting area 56 at which the traveling region of the host vehicle 51 and the traveling region of the other vehicle 52 intersect with each other…”.and “18-19 “either the host vehicle 51 or the other vehicle 52 needs to yield the way to the other to let it pass by first. Namely, since the traveling region of the host vehicle 51 and the traveling region of the other vehicle 52 intersect with each other in an intersecting area 56, the host vehicle 51 and the other vehicle 52 cannot simultaneously enter the intersecting area 56, and either the host vehicle 51 or the other vehicle 52 needs to change the timing of entering the intersecting area 56. The host vehicle 51 has priority on this road over the other vehicle 52. Further the examiner notes that Nanri teaches making determinations of behavior only when the traveling region of the vehicles overlap to reduce the processing load ¶51); 
Regarding claim 13, the method of claim 12, further comprising identifying the yield point in the expected corridor of travel for the actor (see at least Nanri Figure 4, bottom portion of intersecting area 56, in line with Tb and ¶55 “The second action-probability correction unit 15 additionally predicts a primary course (latter movement) that the other vehicle 52 would take to decelerate or stop in front of the intersecting area 56 and enter the intersecting area 56 after the host vehicle 51 passes through the intersecting area 56, in accordance with the intention of action (latter movement) of yielding the way to the host vehicle 51 when the intersection determination unit 18 determines that the host vehicle 51 and the other vehicle 52 intersect with each other. At the same time, the second action-probability correction unit 15 additionally predicts a primary course (earlier movement) that the other vehicle 52 would take to enter the intersecting area 56 without deceleration in front of the intersecting area 56 in accordance with the intention of action (earlier movement) of passing through the intersecting area 56 prior to the host vehicle 51.).
Regarding claim 14, the method of claim 1, further comprising, in response to determining that the autonomous vehicle has precedence over the actor for traversing the conflicted area, controlling movement of the autonomous vehicle to stop at a second yield point in the expected corridor of travel for the autonomous vehicle before traversing the conflicted area (see at least Nanri Figure 4, top portion of intersecting area 56, in line with Ta and ¶ 72 despite having priority, the autonomous vehicle stops at a second yield point in the expected corridor of travel “For example, in the traveling situation shown in FIG. 4, when the action prediction unit 10 detects the action of the earlier movement of the other vehicle 52, the host-vehicle route generation unit 21 generates the route that the host vehicle 51 follows to decelerate or stop in front of the intersecting area 56 and then enter the intersecting area 56 after the passage of the other vehicle 52.” See also ¶54 which discusses stopping the host vehicle prior to the intersecting area 56.). 
Regarding claims 15 and 26-18, these claims are rejected under the same rationale as claims 1, and 12-14, respectively.  Claim 15 and its dependent claims additionally require that the system includes a processor and a non-transitory computer-readable medium comprising one or more instructions to be executed by the processor to perform the method as described in claim 1.  Nanri additionally discloses Claim 15 and its dependent claims additionally require that the system includes a processor and a non-transitory computer-readable medium comprising one or more instructions to be executed by the processor to perform the method (see ¶¶ 35 and 36 and Figure 1, Microcomputer 100).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-8, 10-11, 16-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanri in view of Shalev-Shwartz et al (US PG Pub. 2019/0291728, hereinafter "Shalev-Shwartz").
Regarding claim 2, Nanri discloses the method of claim 1, wherein determining whether the plurality of forecasted trajectories for the actor need to be generated comprises determining a probability that the actor will not achieve the kinematic target by forecasting, using a motion model, a first state of the actor as it travels towards the yield point (see at least Nanri Fig. 7A, 7B ¶¶ 55-57 and 64 “the second action-probability correction unit 15 estimates the likelihood ratio with respect to each of the probability of action (latter movement) and the probability of action (earlier movement… And Figure 4, bottom portion of intersecting area 56, in line with Tb and ¶55 “The second action-probability correction unit 15 additionally predicts a primary course (latter movement) that the other vehicle 52 would take to decelerate or stop in front of the intersecting area 56 and enter the intersecting area 56 after the host vehicle 51 passes through the intersecting area 56, in accordance with the intention of action (latter movement) of yielding the way to the host vehicle 51 when the intersection determination unit 18 determines that the host vehicle 51 and the other vehicle 52 intersect with each other. ¶ 72 “For example, in the traveling situation shown in FIG. 4, when the action prediction unit 10 detects the action of the earlier movement of the other vehicle 52, the host-vehicle route generation unit 21 generates the route that the host vehicle 51 follows to decelerate or stop in front of the intersecting area 56 and then enter the intersecting area 56 after the passage of the other vehicle 52.” The examiner notes that primary course includes profiles of velocities (see ¶43) which would include deceleration or stopping.). 
Further, the Examiner notes that Nanri (in the excerpts above) discloses determining the behavior of the actor including determining if the actor will stop prior to the intersecting point (yield point), which implies determining the required braking amount (power) and whether the vehicle has the required breaking amount (power). Nanri uses the time, distance and velocity of the actor to the yield point.  However, Nanri does not explicitly disclose determining a required braking power to bring the actor to a stop before the yield point when applied at a second state and determining whether the actor can accomplish the required braking power as the braking power is also dependent on the mass of the vehicle
Shalev-Shwartz teaches determining the mass of the vehicle and determining the breaking capability of the vehicle and uses that in the determination of whether a vehicle is capable of stopping in a specific distance (see at least Shalev-Shwartz ¶670-673 “The current speed of the target vehicle and the assumed maximum braking capability of the target vehicle may be used to determine a target vehicle travel distance comprising a distance it would take for the target vehicle to come to a complete stop from its current speed by braking at its maximum braking capability. The distance may be determined by any means consistent with this disclosure.). Further, Shalev-Shwartz teaches the incorporation reaction time of application of breaks which corresponds to the second state (see at least Shalev Schwartz ¶650, 667.  Thus, the combination of Nanri and Shalev-Shwartz teach how to obtain braking power and teach determining the required braking power to bring the actor to a stop before the yield point when applied at a second state and determining whether the actor can accomplish the required braking power.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nanri to include the determination of braking power by using mass and the class of vehicle as Shalev-Shwartz teaches in order to get a more accurate determination of the probability of whether the target vehicle will stop prior to the intersecting area.
Regarding claim 3, the combination of Nanri and Shalev-Shwartz teach the method of claim 2, wherein: 
the motion model is used to predict a motion of the actor over a prediction horizon as it travels towards the yield point (see at least Nanri Figure 8A and 8B, and ¶ 64 “The course prediction unit 16 calculates the course corresponding to the intention of action (effective course) while taking account of the behavior of the other vehicle 52 as to the respective probabilities of action predicted by the action probability prediction unit 12, the first action-probability correction unit 13, and the second action-probability correction unit 15, in the same manner as FIG. 8A and FIG. 8B. For example, in the traveling situation shown in FIG. 4, the course prediction unit 16 calculates the effective course (earlier movement) that the other vehicle 52 would take to pass through the intersecting area 56 prior to the host vehicle 51, and the effective course (latter movement) that the other vehicle 52 would take to pass through the intersecting area 56 after the host vehicle 51, on the basis of the position and the velocity of the other vehicle 52 on the map.”), the prediction horizon comprising a plurality of time-steps, 
the first state is the state of the actor at a first one of plurality of time-steps (see at least Nanri ¶ 60, wherein the effective and primary course are over time steps, see also Fig. 8A, 8B, 4), and 
the second state is the state of the actor at a second one of the plurality of time-steps that occurs sequentially after the first time-step (see at least Nanri ¶ 60, wherein the effective and primary course are over time steps, see also Fig. 8A, 8B, 4).
Regarding claim 4, the combination of Nanri and Shalev-Shwartz  teach the method of claim 3, further comprising, in response to determining that the plurality of forecasted trajectories for the actor need not be generated, continue determining whether the plurality of forecasted trajectories for the actor need to be generated over the plurality of time steps included in the prediction horizon (see at least Nanri, Figure 3, S612 and S613 ¶¶ 41-43 which discloses determining if the object is a moving object or a stationary object and further “The action probability prediction unit 12 predicts a probability of action of the other vehicle based on the map. The action probability prediction unit 12 predicts the intention of action that the other vehicle would take next, based on the road structure included in the map information and the information on the lane to which the other vehicle belongs.”  Further, the examiner notes in the example, where the object is stationary or not traveling, then no trajectory is needed. See also ¶¶ 80-81 wherein no trajectories are created for the stationary object, but they are created for the moving object 52, however the sensors are continuously monitoring objects “For example, the object detection device 1 detects a position, an attitude, a size, a velocity, acceleration, deceleration, and a yaw rate of a moving object or a stationary object on the basis of the host vehicle…. and the behavior of the object acquired in step S02”. In another interpretation see also See also S617 and the “no” determination which flows to S620 and corresponding description).
Regarding claim 5, the combination of Nanri and Shalev-Shwartz disclose the method wherein determining whether the vehicle actor can accomplish the required braking power (as discussed with respect to claim 2) and further Shalev-Shwartz teaches determining the maximum breaking power (see at least Shalev-Shwartz ¶670-673 “The current speed of the target vehicle and the assumed maximum braking capability of the target vehicle may be used to determine a target vehicle travel distance comprising a distance it would take for the target vehicle to come to a complete stop from its current speed by braking at its maximum braking capability. The distance may be determined by any means consistent with this disclosure.  See also Shalev-Shwartz ¶ 657 “In most instances, target vehicle 4706 may not need to brake to a complete stop at its maximum braking capability”.)
Regarding claim 6, the combination of Nanri and Shalev-Shwartz teaches the method of claim 5, further comprising identifying the maximum allowed braking power corresponding to the actor by: 
classifying the actor into one of a plurality of actor classes (see at least Shalev-Shwartz ¶672 “The at least one characteristic may be any characteristic that is known to correlate with a braking capability or that may correlate with a braking capability. In some embodiments, the recognized characteristic of the target vehicle may include a vehicle type. The vehicle type may be, for example, a general category to which the target vehicle belongs (e.g., full-size sedan, compact car, SUV, cross-over SUV, motorcycle, etc.) or a more particular category or sub-category associated with the target vehicle.”.).; and 
using a maximum allowed braking power associated with that one of the plurality of actor classes as the maximum allowed braking power corresponding to the actor (see at least Shalev-Shwartz ¶672 “For example, if the target vehicle is determined to be a full-sized sedan, the processing device may assume that the target vehicle has a maximum braking capability matching that of a full-sized sedan having a best maximum braking capability (e.g., the full-sized sedan that can come to a stop in the shortest distance compared to other full-sized sedans)”.).
Regarding claim 7, the combination of Nanri and Shalev-Shwartz teaches the method of claim 2, further comprising, in response to determining that the actor cannot accomplish the required braking power, controlling movement of the autonomous vehicle to yield to the actor before traversing the conflicted area (see at least Nanri Figure 4, top portion of intersecting area 56, in line with Ta and ¶ 72 despite having priority, the autonomous vehicle stops at a second yield point in the expected corridor of travel “For example, in the traveling situation shown in FIG. 4, when the action prediction unit 10 detects the action of the earlier movement of the other vehicle 52, the host-vehicle route generation unit 21 generates the route that the host vehicle 51 follows to decelerate or stop in front of the intersecting area 56 and then enter the intersecting area 56 after the passage of the other vehicle 52.” See also ¶54 which discusses stopping the host vehicle prior to the intersecting area 56.). 
Regarding claim 8, Nanri discloses the method of claim 1, further comprising: 
forecasting, using a motion model, a first state of the actor as it travels towards the yield point and using the first state to determine whether the actor will stop before the yield point when applied at a second state (see at least Nanri Fig. 7A, 7B ¶¶ 55-57 and 64 “the second action-probability correction unit 15 estimates the likelihood ratio with respect to each of the probability of action (latter movement) and the probability of action (earlier movement… And Figure 4, bottom portion of intersecting area 56, in line with Tb and ¶55 “The second action-probability correction unit 15 additionally predicts a primary course (latter movement) that the other vehicle 52 would take to decelerate or stop in front of the intersecting area 56 and enter the intersecting area 56 after the host vehicle 51 passes through the intersecting area 56, in accordance with the intention of action (latter movement) of yielding the way to the host vehicle 51 when the intersection determination unit 18 determines that the host vehicle 51 and the other vehicle 52 intersect with each other. ¶ 72 “For example, in the traveling situation shown in FIG. 4, when the action prediction unit 10 detects the action of the earlier movement of the other vehicle 52, the host-vehicle route generation unit 21 generates the route that the host vehicle 51 follows to decelerate or stop in front of the intersecting area 56 and then enter the intersecting area 56 after the passage of the other vehicle 52.” The examiner notes that primary course includes profiles of velocities (see ¶43) which would include deceleration or stopping.). 
in response to determining that the plurality of forecasted trajectories for the actor need to be generated, determining, based on the required braking amount: a first probability associated with a first set of forecasted trajectories that comprise the actor coming to a stop at the yield point, and a second probability associated with a second set of forecasted trajectories that comprise the actor coming to a stop at the yield point (see at least Nanri Fig. 7A, 7B ¶¶ 55-57 and 64 “the second action-probability correction unit 15 estimates the likelihood ratio with respect to each of the probability of action (latter movement) and the probability of action (earlier movement… And Figure 4, bottom portion of intersecting area 56, in line with Tb and ¶55 “The second action-probability correction unit 15 additionally predicts a primary course (latter movement) that the other vehicle 52 would take to decelerate or stop in front of the intersecting area 56 and enter the intersecting area 56 after the host vehicle 51 passes through the intersecting area 56, in accordance with the intention of action (latter movement) of yielding the way to the host vehicle 51 when the intersection determination unit 18 determines that the host vehicle 51 and the other vehicle 52 intersect with each other. ¶ 72 “For example, in the traveling situation shown in FIG. 4, when the action prediction unit 10 detects the action of the earlier movement of the other vehicle 52, the host-vehicle route generation unit 21 generates the route that the host vehicle 51 follows to decelerate or stop in front of the intersecting area 56 and then enter the intersecting area 56 after the passage of the other vehicle 52.” The examiner notes that primary course includes profiles of velocities (see ¶43) which would include deceleration or stopping.). 
Further, the Examiner notes that Nanri (in the excerpts above) discloses determining the behavior of the actor including determining if the actor will stop prior to the intersecting point (yield point), which implies determining the required braking amount (power) and whether the vehicle has the required breaking amount (power). Nanri uses the time, distance and velocity of the actor to the yield point.  However, Nanri does not explicitly disclose determining a required braking power to bring the actor to a stop before the yield point when applied at a second state and determining whether the actor can accomplish the required braking power as the braking power is also dependent on the mass of the vehicle
Shalev-Shwartz teaches determining the mass of the vehicle and determining the breaking capability of the vehicle and uses that in the determination of whether a vehicle is capable of stopping in a specific distance (see at least Shalev-Shwartz ¶670-673 “The current speed of the target vehicle and the assumed maximum braking capability of the target vehicle may be used to determine a target vehicle travel distance comprising a distance it would take for the target vehicle to come to a complete stop from its current speed by braking at its maximum braking capability. The distance may be determined by any means consistent with this disclosure.). Further, Shalev-Shwartz teaches the incorporation reaction time of application of breaks which corresponds to the second state (see at least Shalev Schwartz ¶650, 667.  Thus, the combination of Nanri and Shalev-Shwartz teach how to obtain braking power and teach determining the required braking power to bring the actor to a stop before the yield point when applied at a second state and determining whether the actor can accomplish the required braking power.
Regarding claim 10, the combination of Nanri and Shalev-Shwartz disclose the method of claim 8, further comprising controlling movement of the autonomous vehicle to traverse the conflicted area based on the first probability and the second probability (see at least Nanri ¶ 72 and 75 The host-vehicle route generation unit 21 generates a route of the host vehicle 51 based on the action of the other vehicle 52 detected by the action prediction unit 10.” And “the vehicle control unit 22 drives at least one of a steering actuator, an acceleration pedal actuator, and a brake pedal actuator in accordance with its position calculated by the position-in-map calculation unit 5 so that the host vehicle 51 travels to follow the route generated by the host-vehicle route generation unit 21.” See also ¶60).
Regarding claim 11, the combination of Nanri and Shalev-Shwartz disclose the method of claim 8, further comprising: 
determining whether the vehicle actor can accomplish the required braking amount (as discussed in the combination with respect to claim 8) and further Shalev-Shwartz teaches determining the maximum breaking power (see at least Shalev-Shwartz ¶670-673 “The current speed of the target vehicle and the assumed maximum braking capability of the target vehicle may be used to determine a target vehicle travel distance comprising a distance it would take for the target vehicle to come to a complete stop from its current speed by braking at its maximum braking capability. The distance may be determined by any means consistent with this disclosure.  See also Shalev-Shwartz ¶ 657 “In most instances, target vehicle 4706 may not need to brake to a complete stop at its maximum braking capability”.)
in response to determining that the actor cannot accomplish the required braking power, controlling movement of the autonomous vehicle to yield to the actor before traversing the conflicted area (see at least Nanri ¶ 72 and 75 The host-vehicle route generation unit 21 generates a route of the host vehicle 51 based on the action of the other vehicle 52 detected by the action prediction unit 10.” And “the vehicle control unit 22 drives at least one of a steering actuator, an acceleration pedal actuator, and a brake pedal actuator in accordance with its position calculated by the position-in-map calculation unit 5 so that the host vehicle 51 travels to follow the route generated by the host-vehicle route generation unit 21.” See also ¶60).
Claim 16 is rejected under the same rationale, mutatis mutandis, as claim 2, above.  
Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 3, above.  
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 4, above.  
Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 5, above.  
Claim 20 is rejected under the same rationale, mutatis mutandis, as claim 6, above.  
Claim 21 is rejected under the same rationale, mutatis mutandis, as claim 7, above.  
Claim 22 is rejected under the same rationale, mutatis mutandis, as claim 8, above.  
Claim 24 is rejected under the same rationale, mutatis mutandis, as claim 10, above.  
Claim 25 is rejected under the same rationale, mutatis mutandis, as claim 11, above.  

Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanri and Shalev-Shwartz in view of Haynes et al. (US PG Pub. 2019/0025841, hereinafter "Haynes").
Regarding claim 9, the combination of Nanri and Shalev-Shwartz disclose the method of claim 8, including determining, based on the required braking power, the first probability and the second probability, but do not discloses that it comprises using a classifier trained to determine the first probability and the second probability.
Haynes teaches using a classifier to determine the probability of trajectories of objects perceived by autonomous vehicles (see at least Haynes abstract “machine-learned ballistic quality classifier”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nanri and Shalev-Schwartz with the method of Haynes because as Haynes teaches the uses of the machine learned models can improve the speed, quality, and/or accuracy of the generated predictions (see Haynes abstract).
Claim 23 is rejected under the same rationale, mutatis mutandis, as claim 9, above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lopez et al. (US PG Pub. 2017/0158193) and You (US PG Pub 2018/0099665) disclose system and methods for controlling autonomous vehicles based on objects perceived movement in conflicting areas.   
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662